Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This notice is in response to the application filed on 12/31/2021.
	Currently, claims 1-15 are pending and are allowed.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2021 has been considered by the examiner.

Potential drafting issues noted
	The office notes here that while it will not officially object to these issues as it is not entirely clear that the applicant means something which is slightly different than the English being used or not.  The applicant uses the term “heterojunction-induced layer” to describe an AlGaN layer which appears to be a layer at a heterojunction which is itself inducing another layer (the 2DEG) in another layer (the GaN nearby).  The office believes it would likely make more sense to call this a heterojuction-inducing layer, rather than induced layer.  But the office is not sure that this is the case.  The applicant can correct this throughout the application as a whole, along with the claims if they want to after allowance.  
Allowable Subject Matter
1.	Claims 1-15 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“a gallium nitride layer having the first conductivity type, arranged on the electron transport layer and filling each of the grooves”
“a plurality of second conductivity type regions, wherein each of the second conductivity type regions extends downward from a top portion of the gallium nitride layer into one of the grooves, the top portion of each of the gallium nitride protruding structures is higher than a bottom portion of each of the second conductivity type regions, and the first conductivity type is a conductivity type opposite to the second conductivity type”


b.	The limitations in claim 15:  
“forming a gallium nitride layer on the electron transport layer and filling each of the grooves with the gallium nitride layer, wherein the gallium nitride layer has the first conductivity type”
“forming a plurality of second conductivity type regions extending downward from a top portion of the gallium nitride layer into the grooves respectively”
“and the cathodes are formed on a surface of the gallium nitride substrate and comprise a first cathode and a second cathode”


when considered along with the rest of the device and method distinguishes over the prior art of record as there is no prior device and method or a reasonably obvious variant thereof.  Notable differences include that this device and method includes:  
a.  a gallium nitride layer having the first conductivity type, arranged on a specific electron transport layer and filling each of some specific grooves and a plurality of second conductivity type regions, wherein each of the second conductivity type regions extends downward from a top portion of the gallium nitride layer into one of the grooves, the top portion of each of some specific gallium nitride protruding structures is higher than a bottom portion of each of the second conductivity type regions, and the first conductivity type is a conductivity type opposite to the second conductivity type.  
b.  forming a gallium nitride layer on a specific electron transport layer and filling each of some specific grooves with the gallium nitride layer, wherein the gallium nitride layer has a specific first conductivity type and forming a plurality of second conductivity type regions extending downward from a top portion of the gallium nitride layer into the grooves respectively and some specific cathodes are formed on a surface of a specific gallium nitride substrate and comprise a first cathode and a second cathode.  
  
As to claims 1 and 11, the office notes the art of record fails to show at least the above noted features in the context of the overall claim.  The office notes here that while there is quite a bit of art that is somewhat close to the subject matter in various ways there are no particularly close references to actually finding anticipation or obviousness.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  


The limitations in claims 1 and 11 are sufficient to distinguish claims 2-10 and 12-15 which depends from claims 1 and 11 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891